10-2096-cr
United States v. Sosa-Uraga

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY
ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 3rd day of June, two thousand eleven.

PRESENT:    JOHN M. WALKER, JR.,
            BARRINGTON D. PARKER,
            DENNY CHIN,
                           Circuit Judges.

- - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,
          Appellee,

            -v.-                                          10-2096-cr

LUIS SOSA-URAGA, a/k/a Juan Guitteres,
a/k/a Juan Guiterres, a/k/a Juan
Gutierrez, a/k/a Luis Rey Sosa-Vraga,
a/k/a Daniel Santos,
          Defendant-Appellant.
- - - - - - - - - - - - - - - - - - - -x


FOR DEFENDANT-APPELLANT:              DAVID A. LEWIS, Federal Defenders
                                      of New York, Inc., Appeals Bureau,
                                      New York, New York.

FOR APPELLEE:                         JAMES J. PASTORE, JR., Assistant
                                      United States Attorney (Katherine
                                      Polk Failla, Assistant United
                                      States Attorney, on the brief), for
                                      Preet Bharara, United States
                                      Attorney for the Southern District
                                      of New York, New York, New York.
            Appeal from a judgment of the United States District

Court for the Southern District of New York (Castel, J.)

convicting defendant-appellant of illegal reentry into the United

States.
            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

            Defendant-appellant Luis Sosa-Uraga appeals from a

judgment of conviction, entered May 21, 2010, convicting him of

illegal reentry into the United States subsequent to a conviction

for commission of an aggravated felony, in violation of 8 U.S.C.

§ 1326(a), (b)(2).    The district court sentenced Sosa-Uraga

principally to a term of 46 months' imprisonment and three years'

supervised release.    We assume the parties' familiarity with the

facts and record of prior proceedings, which we reference only as

necessary to explain our decision to affirm.

            We review a district court's sentence for procedural

and substantive reasonableness.   United States v. Cavera, 550
F.3d 180, 189 (2d Cir. 2008) (en banc).    Sosa-Uraga challenges

the reasonableness of his sentence, arguing that the district

court failed to adequately explain its reasons for imposing its

sentence.    He acknowledges, however, that his counsel did not

object at the close of sentencing to the statement of reasons

that the court provided.

            The record reflects that the district court gave

detailed reasons supporting the sentence it imposed.    We conclude

that the sentence was procedurally and substantively reasonable,

                                -2-
and that the district court committed no error, much less plain

error.    See United States v. Marcus, 130 S. Ct. 2159, 2164

(2010).    The district court acted well within its "considerable

sentencing discretion."   United States v. Jones, 531 F.3d 163,

174 (2d Cir. 2008).

            We have considered all of Sosa-Uraga's other

contentions on appeal and have found them to be without merit.

Accordingly, for the reasons stated above, the judgment of the

district court is AFFIRMED.



                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, CLERK




                                -3-